DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.
 
Response to Amendment
Applicant’s amendment of 12/27/2021 does not place the Application in condition for allowance.
Claims 1 and 3-9 are currently pending.  In response to Office Action mailed on 10/27/2021, Applicant has amended claim 1.

Status of the Rejections
Due to Applicant’s amendment of claim 1, all rejections from the Office Action mailed on 10/27/2021 are withdrawn. However, upon further consideration, a new ground of rejection is presented below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 2006/0105226 A1) in view of Wasmus et al. ("Characterization of H3PO4,-1H and 31P NMR spectroscopy", Solid State Ionics 80 (1995) 87-92).
Regarding claim 1, Kim discloses a redox reaction electrode (see Abstract, figure 1A, figure 2, [0047], and examples 4-6) comprising:
a catalyst carrier (carbon 11 coated with polybenzimidazole, PBI, 12); 
a Pt catalyst (Pt particles 13) supported on the catalyst carrier (11+12); and
an ionomer having proton conductivity (proton conductive ionomer [0035]).
Kim further discloses that the electrode comprises phosphoric acid H3PO4 ([0027] and example 4 or 5) and a strong acid such as perfluorosulfonic acid ([0035]) as in the case of the instant application ([0032] of instant publication).  Therefore, H3PO4 must inherently or implicitly receive H+ from the strong acid perfluorosulfonic acid to generate H4PO4+, as in the case of the instant application (see [0030] of instant publication).
Instant application explicitly discloses that the H3PO4 and sulfonic acid are mixed with appropriate mixing ratio to achieve the desired peak shift δ of 31P-NMR of the redox reaction electrode (see fig. 9, and page 9, line 16 to page 10, line 11 of instant application).  However, Kim does not explicitly disclose that the peak shift δ of 31P-NMR of the redox reaction electrode is 3 ppm or greater.  
Wasmus is directed to a perfluorosulfonic acid ionomer membrane for fuel cell wherein H3PO4 and sulfonic acid (perfluorosulfonic acid) are mixed with a mixing ratio of 1:1 (see figure 1b) in order to enhance the performance of the cell (see introduction section).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have mixed H3PO4 and perfluorosulfonic acid with 1:1 ratio as taught by Wasmus to form the 
Since Kim as modified by Wasmus discloses that H3PO4 and sulfonic acid (perfluorosulfonic acid) are mixed with a mixing ratio of 1:1 (fig. 1b of Wasmus) as in the case of the instant application (see fig. 9 of instant application), the peak shift δ of 31P-NMR of the redox reaction electrode must inherently or implicitly be 3 ppm, as in the case of the instant application (fig. 9 of instant application shows 1:1 ration gives peak shift δ of 31P-NMR of 3 ppm).  It is further noted that “claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See MPEP §2112. See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 3, Kim further discloses the ionomer further contains a strong acid such as perfluorosulfonic acid ([0035]) as in the case of the instant application ([0032] of instant publication), and therefore, it will inherently or implicitly have acidity higher than H3PO4.
Regarding claim 4, Kim further discloses that the ionomer amount is 50 wt% based on the total weight ([0035]).  Therefore, the molar ratio of the phosphoric acid H3PO4 to the strong add in the ionomer must be less than 1 (since the electrode contains other material such as Pt catalyst).
Regarding claim 5, Kim further discloses that the strong acid includes a strong acid polymer having a sulfone group such as perfluorosulfonic acid ([0035]).
Regarding claim 7, Kim further discloses the redox reaction electrode is used in a fuel battery for generating electric energy by causing a fuel gas and an oxidant gas to undergo electrochemical reaction ([0047]). 

Regarding claim 9, Kim discloses a fuel battery (fuel cell) ([0047]) comprising the redox reaction electrode according to claim 1 (see rejection of claim 1, [0047]) and examples 4-6); and an electrolyte (electrolyte membrane) disposed to be in contact with the redox reaction electrode ([0047]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2006/0105226 A1) in view of Wasmus as applied to claim 3 above, and further in view of Wariishi et al. (US 2004/0248013 A1).
Regarding claim 6, Kim discloses the redox reaction electrode as required by instant claim 3. Kim further discloses that the strong acid is sulfonic acid.  However, Kim does not explicitly disclose that the sulfonic acid is trifluoromethanesulfonic acid, and 1,1,1-trifluoro-N-[(trifluoromethyl)sulfonyl]methanesulfonamide.
Wariishi is directed to an electrode for a fuel cell wherein Wariishi explicitly discloses that trifluoromethanesulfonic acid is well-known sulfonic acid that is used as organic proton acid ([0078]).
Thus, it would have been obvious to one skilled in the art at the time of the invention to have used the trifluoromethanesulfonic acid of Wariishi as the strong acid in forming the redox electrode of Kim because selection of a known material (sulfonic acid) based on its suitability for its intended use (to form an electrode for fuel cell) supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Response to Arguments
Applicant's arguments with respect to claims 1 and 3-9 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
On pages 4-7 of Remarks, Applicant argues that H3PO4 and sulfonic acid (perfluorosulfonic acid) are mixed with appropriate ratio (H3PO4 and sulfonic acid (perfluorosulfonic acid) are mixed with a mixing ratio of 1:1 or lower) in order to achieve the desired peak shift δ.  Applicant further argues that Wasmus discloses the estimated maximum shift is 2.1 to 2.5 ppm (page 90, left column, first full paragraph). 
The examiner respectfully disagrees. The maximum shift of 2.1 to 2.5 ppm is only estimated (page 90, left column, first full paragraph), not actual or experimental result. Kim as modified by Wasmus discloses that H3PO4 and sulfonic acid (perfluorosulfonic acid) are mixed with a mixing ratio of 1:1 (fig. 1b of Wasmus) as in the case of the instant application (see fig. 9, and page 9, line 16 to page 10, line 11 of instant application), the peak shift δ of 31P-NMR of the redox reaction electrode must inherently or implicitly be 3 ppm, as in the case of the instant application (fig. 9 of instant application shows 1:1 ration gives peak shift δ of 31P-NMR of 3 ppm).  It is further noted that “claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  See MPEP §2112. See also In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  JP 2006-142293 A discloses a redox reaction electrode (see fig. 1A) comprising 3PO4 to form H4PO4+.

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721